Citation Nr: 1026204	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensable rating for a right knee disorder 
prior to December 12, 2009, and in excess of 10 percent from 
December 12, 2009, forward.  

2.  Entitlement to rating in excess of 10 percent for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 2006.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1. Prior to December 12, 2009, the Veteran's right knee 
disability was manifested by full extension, flexion to at least 
80 degrees, and no instability, laxity, genu recurvatum, 
dislocation, removal of cartilage, malunion, nonunion, or 
arthritis.  

2.  From December 12, 2009, forward, the Veteran's right knee 
disability is manifested by full extension, flexion to at least 
50 degrees, and no instability, laxity, genu recurvatum, 
dislocation, removal of cartilage, malunion, nonunion, or 
arthritis.  

3.  The Veteran's right hip disability is not manifested by 
ankylosis, limitation of abduction to 10 degrees, limitation of 
flexion to 30 degrees, malunion of the femur or flail joint.  


CONCLUSIONS OF LAW

1.   The criteria for a compensable initial rating and a rating 
in excess of 10 percent from December 12, 2009, forward, for a 
right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5260 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

2.  The criteria for a rating in excess of 10 percent for a right 
hip disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5010 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letters 
dated in May and June 2008.  Furthermore, VA has assisted the 
appellant in obtaining evidence, afforded the appellant physical 
examinations, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

The Board notes that the Veteran has contended that his most 
recent examinations were not adequate and that, in any event, his 
conditions have become worse.  The Board finds that new 
examinations are not needed, however, as the evidence currently 
of record is adequate to adjudicate the claims.  Review of the VA 
examination records indicates that the examiners elicited medical 
histories from the Veteran and conducted the appropriate testing, 
and the examination records document all the information needed 
to rate the knee and hip disabilities.  Furthermore, although the 
Veteran has asserted that his conditions have worsened since the 
most recent examinations, which date in 2009, the evidence does 
not suggest that new examinations would reveal "worse" findings 
for the knee or hip.  Review of the treatment records dating 
after the examinations does not suggest a worsening of either the 
knee or hip disability, and review of the entire record does not 
suggest the existence of any "new" symptoms which could 
represent worsening; rather, the Veteran's descriptions of his 
current, "worse" conditions are no different than the 
descriptions he provided at the time of, and prior to, the 2009 
examinations.  Thus, as the Board finds there is an absence of 
credible, competent evidence of a worsening of the condition or 
the inadequacy of an examination, the Board finds that the 
evidence currently of record is adequate for rating purposes.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

When assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The rating for an orthopedic disorder should 
reflect any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  

Right Knee Disability 

In a March 2006 rating decision, service connection was granted 
and an initial noncompensable rating assigned, effective from 
February 1, 2006.  In a January 2010 rating decision, the rating 
was increased to 10 percent, effective December 12, 2009.  

The evidence of record documents the Veteran's histories of right 
knee pain and occasional "buckling" or "locking."  The Veteran 
has also reported having difficulty standing, walking, using 
steps, climbing, and squatting, and he has indicated that he is 
unable to run.  Additionally, in October 2009, the Veteran 
reported having "some" pain on bending.  See October 2009 VA 
treatment record.  Finally, the Veteran has reported that his 
right knee causes him occupational impairment in that it results 
in him missing work approximately five days each month and 
results in diminished concentration and decreased tolerance to 
frustration.  See June 2008 statement; April 2010 hearing 
transcript.  

A July 2008 VA examination record documents that the Veteran had 
flexion to 90 degrees with mild to moderate pain beginning at 80 
degrees and extension to 0 degrees.  There was no additional 
limitation after repetition.  There was also no instability, 
crepitus, or swelling, and McMurray's and drawer sign tests were 
negative.  There was mild to moderate tenderness along the 
anterior aspect.  The Veteran denied flare-ups.  The examiner 
diagnosed the Veteran with knee strain which was mildly to 
moderately active at the time of examination with a range of 
motion abnormality.  

A December 2009 VA examination record reflects that the Veteran 
used a cane and had a moderately antalgic gait.  The Veteran 
denied the use of an assistive device, and he denied flare-ups.  
The examiner noted that there was no evidence of callus formation 
of the feet and no evidence of unusual shoe-pattern wear to 
suggest abnormal weight-bearing.  Range of motion testing 
revealed flexion to 60 degrees, with moderate pain beginning at 
50 degrees, and extension to 0 degrees.  There was no additional 
loss of motion after repetition.  There was no instability, and 
drawer sign and McMurray tests were negative.  There was also no 
crepitus on palpation, weakness, deformity, giving way, locking, 
swelling, or redness.  There was moderate tenderness along the 
medial aspect however.  X-ray images were "grossly 
unremarkable."  The examiner diagnosed the Veteran with right 
knee strain, moderately active at the time of examination with 
range of motion abnormality.  

Prior to December 12, 2009

Prior to December 12, 2009, the Veteran has a noncompensable 
rating for his right knee disability.  After review of the 
evidence, the Board finds that a compensable rating is not 
warranted at any time during this period.  The foregoing evidence 
indicates that the Veteran had pain-free and normal range of 
extension and pain-free flexion to at least 80 degrees, and 
objective testing of range of motion revealed no fatigue, 
weakness, lack of endurance, incoordination, or decreased range 
of motion after repetition.  Additionally, the evidence does not 
include any findings of laxity or instability.  Consequently, a 
compensable rating is not available for the right knee under 
Diagnostic Code (DC) 5260 (limitation of flexion), 5261 
(limitation of extension), or 5257 (instability).  

A compensable rating is also not available for the right knee 
under an alternate diagnostic code.  There is no evidence of genu 
recurvatum, dislocation or removal of cartilage, or malunion or 
nonunion.  See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  
Additionally, there are no objective findings of arthritis to 
warrant a compensable rating under DC 5003.  See 38 C.F.R. 
§ 4.71a, DC 5003 (10 percent rating provided for X-ray 
established arthritis manifested by painful motion that is 
otherwise noncompensable under the limitation of motion rating 
criteria).  Consequently, the claim for a compensable rating for 
a right knee disability is denied for the period prior to 
December 12, 2009.


From December 12, 2009, forward 

From December 12, 2009, forward, the Veteran's right knee 
disability is rated at 10 percent under DC 5260 for limitation of 
flexion.  DC 5260 provides a 10 percent rating for flexion 
limited to 45 degrees and a 20 percent rating for flexion limited 
to 30 degrees.  The evidence indicates that the Veteran can flex 
to at least 50 degrees, even after consideration of pain, and 
objective testing of range of motion revealed no fatigue, 
weakness, lack of endurance, incoordination, or decreased range 
of motion after repetition.  In this case, the Veteran's range of 
motion is too significant to warrant a higher rating under DC 
5260, and the Board notes that the current 10 percent rating was 
assessed after consideration of pain upon movement in accordance 
with DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 
38 C.F.R. §§ 4.40; 4.45.  Consequently, a rating in excess of 10 
percent is not warranted under DC 5260.  

A separate rating is additionally not available for either 
limitation of extension or instability.  See VAOPGCPREC 23-97; 
VAOGCPREC 9-2004.  DC 5261, which rates limitation of extension, 
provides a 10 percent rating for extension limited to 10 degrees, 
and DC 5257, which rates instability, provides a 10 percent 
rating for slight instability or recurrent subluxation.  In this 
case, the Veteran is consistently able to fully extend.  
Additionally, although the Veteran has reported occasional 
"locking" or buckling of the knee, the medical records 
consistently report negative findings as to instability or 
laxity.  Thus, a separate rating is not available for the under 
DC 5257 or 5261.  

A rating in excess of 10 percent is also not warranted under any 
of the other rating criteria pertaining to the knee because there 
is no evidence of ankylosis, cartilage abnormality, or malunion 
of the tibia and fibula.  Consequently, a schedular rating in 
excess of 10 percent is not warranted at any time during this 
period.    

Right Hip Disability 

In an April 2008 rating decision, service connection was granted 
and a 10 percent rating assigned for right hip osteoarthritis.  
The Veteran's right hip disability is currently rated at 10 
percent under DC 5010 for painful range of motion that is 
otherwise noncompensable.  The rating criteria provide a higher 
rating for flail joint of the hip (DC 5254), malunion of the 
femur with moderate hip disability (DC 5255), limitation of 
abduction with motion lost beyond 10 degrees (DC 5253), flexion 
limited to 30 degrees (DC 5252); and ankylosis (DC 5250).  

The Veteran reports that his right hip disability results in pain 
which radiates down the right leg to the foot.  The Veteran has 
stated that he has trouble standing for more than five to fifteen 
minutes, walking further than 200 yards or longer than 15 
minutes, sitting more than ten minutes, using stairs, or lifting 
the leg to tie his shoes or put on a sock, and he has indicated 
that he cannot run.  The Veteran has also reported that he has to 
change positions all the time because of his right hip pain, that 
the pain makes it difficult to sleep at night, and that the pain 
causes him occupational impairment because it results in him 
missing work approximately five times each month and results in 
diminished concentration and increased frustration.  See June 
2008 statement; April 2010 hearing transcript.  

A September 2007 VA treatment record reflects that the Veteran 
had no focal weakness.  He did have discomfort in the right thigh 
when the leg was lifted above approximately 45 degrees, however.  

A November 2007 private treatment record reflects the Veteran's 
history of increased pain in the right hip and thigh and the 
groin for the previous four months.  X-ray images of the right 
hip showed evidence of marginal osteophytes as well as joint 
space narrowing, which was consistent with moderate 
osteoarthritis.  Examination revealed a strongly positive 
Patrick's maneuver which reproduced the groin pain with internal 
rotation only to normal.  External rotation was to 30 to 40 
degrees.  Flexion and extension were "good."  "Motors in the 
right lower extremity [were] intact."  The Veteran was assessed 
with osteoarthritis of the right hip.  See November 2007 
Wissahickon Orthopaedic Specialists treatment record.  

A February 2008 physical therapy record documents that the 
Veteran had flexion to 90 degrees, abduction to 35 degrees, and 
rotation (internal and external) to 20 degrees.  Strength testing 
revealed normal results with abduction and rotation.  Strength 
was 4+/5 with seated hip flexion and 3+/5 with pain with supine 
hip flexion, however.  The record reflects the Veteran's history 
of improvement as a result of the physical therapy, though he 
still reported pain with sitting or standing longer than 10 
minutes and he indicated that he had occasional buckling of his 
leg when walking more than one-half mile, squatting more than 
one-quarter of the way down, or ascending and descending stairs.  
See February 2008 Physical Therapy & Wellness Institute record.  

A March 2008 VA treatment record reflects the Veteran's history 
of right hip pain.  The record indicates that the Veteran had no 
edema or tenderness in his extremities.  He did have pain in his 
right hip with straight leg raising and movement, however.  An 
April 2008 VA treatment record reflects the Veteran's history of 
right hip pain that radiated from the groin into the right knee.  
The Veteran indicated that the pain was improved somewhat by rest 
and anti-inflammatory medications.  Examination revealed no gross 
deformity of the right lower extremity and normal motor strength.  
The Veteran did have decreased flexion, internal rotation, and 
abduction, however, and there was pain with resisted straight leg 
raise.  A June 2008 VA treatment record reflects that the Veteran 
had "very poor" internal and external rotation of the right hip 
and some pain in the right hip on flexion and extension of the 
right knee.  At that time, the Veteran was assessed with slowly 
progressive right hip pain.  

A July 2008 VA examination record reflects that the Veteran used 
a cane and had a mild to moderate antalgic gait.  Range of motion 
testing revealed flexion to 80 degrees with mild to moderate pain 
beginning at 70 degrees, internal rotation to 10 degrees with 
pain throughout, external rotation to 20 degrees with mild to 
moderate pain beginning at 10 degrees, extension to 20 degrees 
with mild to moderate pain beginning at 10 degrees, abduction to 
30 degrees with mild to moderate pain beginning at 20 degrees, 
and adduction to 5 degrees with mild to moderate pain throughout.  
Range of motion was not additionally limited after repetition.  
The Veteran denied flare-ups.  

A September 2008 VA treatment record reflects the Veteran's 
history of slowly progressing right hip pain and immobility over 
the previous two years.  Examination revealed pain on flexion and 
extension of the right hip and decreased internal rotation due to 
pain.  A magnetic resonance imaging (MRI) showed findings 
suggestive of right iliopsoas bursitis and degenerative changes.  

A February 2009 VA treatment record reflects the Veteran's 
history that he was able to walk without his cane and that he 
could go up and down stairs, albeit slowly.  The Veteran reported 
that his pain was worst in the groin and lower leg.  Examination 
revealed some pain on internal and external rotation of the right 
hip, and the Veteran was noted to walk with his foot slightly 
everted.  There was no tenderness to palpation over the 
trochanteric bursa.  

An August 2009 VA examination record reflects the Veteran's 
history of progressive right hip pain.  The Veteran denied 
weakness, stiffness, or fatigability in the right hip while he 
was at rest.  He also denied any episodes of dislocation.  He 
reported that he had flare-ups due to change of temperature, 
particularly cold and/or damp weather or prolonged (more than 10 
minutes) standing or walking or after climbing more than 2 
flights of stairs, lifting objects heavier than 25 pounds, 
running, or squatting.  The Veteran estimated that his function 
was impaired by an additional 20 percent during flare-ups.  He 
indicated that, in order to alleviate a flare-up, he had to rest 
for 30 minutes, take Percocet, massage his hip for one hour, and 
take a hot bath for one hour.  The Veteran estimated that he had 
four flare-ups per week, each lasting two hours in duration.  
Examination revealed that the hip was clinically stable with no 
swelling or tenderness.  There was mild crepitation on range of 
motion and he had a mild antalgic gait, for which he used a cane.  
Range of motion testing revealed flexion to 80 degrees with mild 
pain beginning at 70 degrees, extension to 30 degrees with mild 
pain beginning at 20 degrees, abduction to 40 degrees with mild 
pain beginning at 30 degrees, adduction to 20 degrees with mild 
pain beginning at 10 degrees, internal rotation to 20 degrees 
with mild pain beginning at 10 degrees, and external rotation to 
10 degrees with mild pain beginning at 20 degrees.  There was no 
additional loss of function after repetition.  The examiner 
diagnosed the Veteran with moderate right hip strain and moderate 
degenerative arthritis.  

Based on a review of the record, the Board finds that a rating in 
excess of 10 percent is not warranted for the Veteran's right hip 
disability at any time during the appellate period.  The medical 
evidence contains no findings of ankylosis, and, although the 
records indicate that the Veteran has pain on motion and flare-
ups resulting in functional impairment, his ranges of abduction 
and flexion are consistently too significant to approximate 
ankylosis, limitation of abduction to 10 degrees, or limitation 
of flexion to 30 degrees, even after consideration of pain and 
functional impairment.  Additionally, the evidence, particularly 
the X-ray and MRI records, contains no findings indicative of 
malunion of the femur or flail joint.  Thus, the claim for an 
increased rating is denied.  

Extraschedular Consideration

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
occupational impairment secondary to his right knee and right hip 
disabilities.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
The discussion above reflects that the symptoms of the Veteran's 
right knee and hip disabilities are contemplated by the 
applicable rating criteria.  The competent medical evidence of 
record shows that his disabilities are primarily manifested by 
pain, tenderness and limitation of motion.  Many of the 
applicable diagnostic codes used to rate the Veteran's disability 
provide for ratings based on limitation of motion.  See 
Diagnostic Codes 5252, 5253, 5260, 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule.  
Consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required and referral 
for an extraschedular rating is unnecessary.  Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

An initial compensable rating and a rating in excess of 10 
percent from December 12, 2009, forward, for a right knee 
disability is denied.  

A rating in excess of 10 percent for a right hip disability is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


